NO. 07-03-0334-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                    AUGUST 19, 2003

                          ______________________________


          IN THE MATTER OF THE MARRIAGE OF MISTY JEAN HAMMITT
            AND KENNETH BRITT HAMMITT AND IN THE INTEREST OF
           KENNETH DAKOTA HAMMITT, HALEY ELIZABETH HAMMITT,
                     AND TORI ANNE HAMMIT, CHILDREN


                        _________________________________

         FROM THE 316TH DISTRICT COURT OF HUTCHINSON COUNTY;

                 NO. 33,669; HONORABLE JOHN LAGRONE, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Appellant Misty Jean Hammitt filed a notice of appeal from the trial court’s order

clarifying a final decree of divorce. Pending before this Court is her motion to dismiss the

appeal by which she requests that we withdraw her notice of appeal.
      Without passing on the merits of the case, pursuant to Rule 42.1(a)(1) of the Texas

Rules of Appellate Procedure, we grant the motion and dismiss the appeal. Having

dismissed the appeal at appellant’s request, no motion for rehearing will be entertained

and our mandate will issue forthwith.


                                        Don H. Reavis
                                          Justice




                                           2